Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00521-CV

                                 IN THE INTEREST OF J.B.

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017 PA 00747
                     Honorable Charles E. Montemayor, Judge Presiding

         BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this
appeal because appellant qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED November 21, 2018.


                                                 _____________________________
                                                 Irene Rios, Justice